UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November17, 2013 UMAX Group Corp. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 333-174334 99-0364796 (Commission File Number) (IRS Employer Identification No.) 3923 West 6thStreet Ste. 312 Los Angeles, California 90020 (Address of Principal Executive Offices) (Zip Code) (213) 381-6627 (Registrant’s Telephone Number,Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On November11, 2013, Umax Group Corp., a Nevada corporation (the “Company”), entered an exclusive marketing and distribution agreement with Dr. Peter Vash, M.D., M.P.H., F.A.C.E. to provide the production, distribution and marketing of products and the day to day operations and business management for his product line including Lipoblok, A Matter of Fat, “Lose it and Keep it off” book and the new DAE 30 day meal plan. Dr. Vash is a board certified internist and a Certified Obesity Specialist. Dr. Vash has a private practice in Century City working with overweight and obese patients. He has lectured extensively nationally and internationally on the treatment and medical management of overweight and obese patients. Dr.
